Citation Nr: 0426591	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death pursuant to VA 
outpatient treatment on October 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.  The veteran died in August 2000; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

During a November 2002 hearing at the RO in Louisville, 
Kentucky, the appellant withdrew previously developed issues 
of entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, entitlement to 
accrued benefits based on a claim for increased rating for 
left knee disability, and entitlement to accrued benefits 
based on a claim for an increased rating for residuals of a 
gunshot wound of the left thigh.  Therefore, the only issues 
remaining for appellate review are those listed on the front 
page of this decision.  


REMAND

Service Connection for the Cause of the Veteran's Death

The veteran's certificate of death reflects that he died on 
August [redacted], 2000 at a private medical facility.  The immediate 
causes of death listed on the death certificate were cardio-
pulmonary arrest and possible acute pulmonary embolism due to 
or as a consequence of metastatic carcinoma of the colon and 
pneumonia.  A significant condition that contributed to death 
but did not result in the underlying cause was bowel 
obstruction.  At the time of his death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 50 percent disabling, left knee disability, evaluated as 
30 percent disabling, and residuals of a gunshot wound of the 
left thigh, Muscle Group XIII and XV, evaluated as 20 percent 
disabling.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Additionally, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii) (2003).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e)(2003).  See 38 C.F.R. 
§ 3.307(a)(6)(ii)(2003).  In this regard, the Board observes 
that although lung cancer is among the diseases listed as 
herbicide-related in 38 C.F.R. § 3.309(e)(2003), colon cancer 
is not included.

The appellant argues that the veteran's exposure to Agent 
Orange while in Vietnam resulted in the development of the 
cancer that caused his death.  She maintains that the 
veteran's fatal demise was the result of primary lung cancer, 
which she argues pre-existed the veteran's colon cancer, and 
therefore the presumptions of 38 C.F.R. § 3.309(e) (2003) 
apply to his death.  In denying the appellant's cause of 
death claim, the RO concluded that because cancer of the 
colon is not included on the list of diseases recognized as 
attributable to Agent Orange exposure and as the medical 
record indicates that the veteran's terminal cancer's primary 
site was the colon and not the lungs, presumptive service 
connection for the cause of the veteran's death as due to 
exposure to Agent Orange was not warranted.  

The Board notes, however, that service connection may also be 
granted for a disease based on exposure to Agent Orange when 
there is medical evidence linking it to such in-service 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997), citing Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Here, the veteran's DD 214 reflects that the veteran 
was awarded the Vietnam Campaign Medal and the Republic of 
Vietnam Meritorious Unit Citation Gallantry Cross with Palm 
and Frame.  The service department has certified that the 
veteran served in Vietnam from May to July 1967.  Thus, he is 
presumed to have been exposed to herbicides while in Vietnam. 
See 38 U.S.C.A. § 1116(a)(2)(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).  While a review of the private and 
VA medical evidence of record reveals that there are several 
opinions addressing the issue as to whether the veteran had 
primary lung cancer versus metastatic cancer from the colon 
to the lung, the record is devoid of an opinion addressing 
the relationship, if any, between his cancer of the colon and 
his presumed Agent Orange exposure.  Indeed, a May 2003 VA 
physician recommended that an opinion as to etiology of the 
colon cancer would best be addressed by a review of the 
veteran's pathology results.  In order that this may be done, 
a remand is required.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151

The appellant contends that the veteran's death was hastened 
by medical providers at the VA Medical Center (VAMC) in 
Nashville, Tennessee, who failed to diagnose him with colon 
cancer when he received treatment at that facility on October 
23, 1998.  Additionally, a review of the record indicates 
that a VA medical opinion as to whether the cause of the 
veteran's death was in any way related to any negligence, 
carelessness, or fault by VA has not been obtained.  

Accordingly, the Board finds that VA medical opinion should 
be obtained in order to determine whether the veteran's death 
from his colon cancer was hastened by the delay in diagnosis 
and treatment by VA on October 23,1998.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain additional medical evidence if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, notwithstanding the efforts undertaken to 
prepare these claims for appellate review, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

Therefore, this case is remanded to the RO for the following 
actions:

1.  The RO should review the claims 
files and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The appellant should be 
specifically told of the information 
or evidence she should submit, if 
any, and of the information or 
evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  
The appellant should also be asked 
to submit all pertinent information 
or evidence in her possession.  
38 C.F.R. § 3.159 (2003).  

2.  The RO should then contact the 
Nashville, Tennessee VAMC and 
request all treatment records 
relating to the veteran for October 
1998.  This should include, but not 
be limited to, lab reports, 
radiology films and written 
radiology reports.  The RO should 
also seek all pathological materials 
mentioned in the May 2003 letter 
from F. J. Hendler, M.D., VA Chief 
of Oncology, as being necessary to 
determine whether colon cancer is 
traceable to presumed exposure to 
herbicides.  

3.  The RO should forward the 
veteran's claims files and any 
pathological material (slides, etc.) 
to a VA pathologist to obtain a 
medical opinion addressing the 
relationship, if any, between the 
veteran's death and presumed 
exposure to herbicides in service.  
Based upon a thorough review of the 
all pertinent medical and other 
evidence of record, and 
consideration of sound medical 
principles, the pathologist should 
provide an opinion as to whether the 
veteran's metastatic colon cancer 
resulted from his exposure to 
herbicides during service.  The 
complete rationale for all 
conclusions reached (to include 
citation to evidence of record and 
pertinent medical authority) should 
be set forth.

4.  The claims files should then be 
forwarded to a VA oncologist so that 
an opinion can be obtained 
concerning whether it is at least as 
likely as not that additional 
disability resulted from the delay 
or misdiagnosis in treatment that 
the veteran received at the VAMC in 
Nashville, Tennessee in October 
1998.  The examiner should address 
whether there was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the treatment.  The 
examiner should also indicate 
whether there was any additional 
disability resulting from an event 
not reasonably foreseeable.  If 
additional disability resulted from 
any care, or lack thereof, or event 
not reasonably foreseeable, the 
examiner should indicate what effect 
this had on the veteran's demise.  
The rationale for any opinion 
expressed should be set forth.  

5.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should readjudicate the 
issues on appeal. In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are 
fully satisfied.  If any benefit 
sought is not granted, the appellant 
and her representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

